—In an action to recover damages for personal injuries, nonparty Bert Taras, P. C., the plaintiffs former attorney, appeals from an order of the Supreme Court, Kings County (Barasch, J.), dated June 2, 1997, which, after a hearing, awarded it only 28% of the total legal fees to be received by the plaintiffs attorneys.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court did not err in awarding it, as the plaintiffs former attorney, only 28% of the total legal fees to be received by the plaintiffs attorneys (see, Matter of Cohen v Grainger, Tesoriero & Bell, 81 NY2d 655). Thompson, J. P., Krausman, Goldstein and Luciano, JJ., concur.